856 F.2d 201
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lillian G. PERALES, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 88-3169.
United States Court of Appeals, Federal Circuit.
Aug. 10, 1988.

Before EDWARD S. SMITH, Circuit Judge, SKELTON, Senior Circuit Judge, and NIES, Circuit Judge.
PER CURIAM.


1
Lillian G. Perales (Perales) appeals the decision of the Merit Systems Protection Board (board), docket No. DA07528710480.  The board sustained the agency's removal of Perales for being AWOL, for using offensive language to her supervisor when he informed her she was charged with being AWOL, and for theft of Government property.  We have considered the record and all of the submissions and, on the basis of the opinion of the administrative judge, dated September 16, 1987, the board's decision is affirmed.